United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2810
                                 ___________

David Ray Evans,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
Larry Norris, Director, Arkansas        * District of Arkansas.
Department of Correction; Grant         *
Harris, Warden, Pine Bluff Work         *         [UNPUBLISHED]
Complex, ADC; Maggie Capel,             *
Assistant Warden, Pine Bluff Work       *
Complex, Arkansas Department of         *
Correction; sued as Maggie Copel;       *
Willie Straughn, Major, Pine Bluff      *
Work Complex, ADC; Mike                 *
Huckabee, Governor of Arkansas;         *
K. A. Ashcroft, Security Officer, Pine *
Bluff Work Complex, ADC; Mark           *
Pryor; Chris Ashcroft, Employee,        *
Central Maintenance Shop,               *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: October 16, 2002

                            Filed: November 1, 2002
                                 ___________
Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Arkansas inmate David Ray Evans appeals the district court’s1 pre-service
dismissal of his 42 U.S.C. § 1983 lawsuit without prejudice. Having carefully
reviewed the record, we conclude dismissal was proper because Mr. Evans failed to
exhaust available prison grievance remedies as to all of his claims. See Graves v.
Norris, 218 F.3d 884, 885 (8th Cir. 2000) (per curiam). While he exhausted a general
claim related to tobacco and secondhand-smoke exposure in the prison, he did not
pursue the grievance procedure as to more specific claims asserted in the complaint
against some of the defendants. Accordingly, we affirm the judgment. See 8th Cir.
R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Court for the
Eastern District of Arkansas.
                                        -2-